COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION
 Cause number:            01-18-00824-CR
 Style:                   Avery Lynn Jones v. The State of Texas
 Date motion filed*:      March 6, 2019
 Type of motion:          Fourth Motion for Extension of Time to File Appellant’s Brief
 Party filing motion:     Appellant’s Appointed Counsel Melissa Martin
 Document to be filed:    Appellant’s Brief

Is appeal accelerated?      No.

 If motion to extend time:
        Original due date:                  November 26, 2018
        Number of extensions granted:           3       Current Due Date: March 6, 2019
        Date Requested:                     March 17, 2019 (110 days total from original due date)

Ordered that motion is:
       Granted
              If document is to be filed, document due: March 18, 2019.
                    No further extensions of time will be granted.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
         The Clerk of this court’s February 12, 2019 notice informed appellant’s counsel that
         her third extension was granted until March 6, 2019, but warned counsel that no
         further extensions would be granted. Because appellant’s counsel states that she
         only needs another 10 days to finish her brief, her fourth extension is granted, but
         counsel is warned that no further extensions will be granted. See TEX. R. APP. P.
         10.5(b)(1)(C). Accordingly, if appellant’s brief is not filed by March 18, 2019, this
         Court may abate this case for a late-brief hearing. See TEX. R. APP. P. 4.1(a), 38.8(b)(2).

Judge’s signature: _/s/ Evelyn V. Keyes___________________________
                   ☒ Acting individually       Acting for the Court
Date: __March 12, 2019___